Per Curiam.

Respondent ,was admitted to practice as an attorney and counselor at law at a term of the Appellate Division, First Department, on March 22,1965.
He pleaded guilty to the crime of criminal possession of stolen property in the second degree in the Supreme Court of the State of New York, County of New York, on November 8, 1973, and on December 6, 1973, he was sentenced to probation for a period of five years.
The crime of criminal possession of stolen property in the second degree of which respondent was convicted, is a felony under section 165.45 of the New York Penal Law.
An attorney convicted of a crime cognizable as a felony under the law of New York, pursuant to the provisions of subdivision 4 of section 90 of the Judiciary Law, ceases to be an attorney and counselor at law or competent to practice law as such. (Matter of Ginsberg, 1 N Y 2d 144; Matter of Donegan, 282 N. Y. 285, 288.) Accordingly, respondents name is stricken from the roll of attorneys.
Markewich, J. P., Kupferman, Murphy, Lupiano and Tilzer, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.